TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00074-CV


                      Texas Education Agency, and Mike Morath in his
                 Official Capacity as Commissioner of Education, Appellants

                                                v.

                       Shepherd Independent School District, Appellee


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-19-008226, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss this case and appellants have filed

an addendum to the joint motion. We grant the joint motion. We vacate this Court’s March 9,

2020 order that enjoined appellants from installing a board of managers in Shepherd ISD and

appointing a conservator under Texas Education Code § 39A.002. We vacate the trial court’s

January 9, 2020 order denying defendants’ plea to the jurisdiction and dismiss the case. See Tex.

R. App. P. 42.1(a)(2)(A); id. R. 43.2(e).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Joint Motion

Filed: March 17, 2020